LEWIS, J.
This appeal brings before us simply the question: Are certain findings of fact sustained by the evidence, and is the conclusion of law justified by the facts?
There is no ground for argument on any of the propositions in this case. The dock claimed by appellant was a part of the shore land to which it was attached, and was owned by McCrory. In 1886, the city of Minneapolis acquired the shore property, including the dock, for parkway purposes. Appellant never had any right to maintain boats upon this dock, or the shore, by virtue of any contract with McCrory or the Lyndale Company, and whatever privileges he enjoyed after the city obtained title by condemnation were such as belonged to the public generally, or .such rights as he acquired by lease or license from the park board. While appellant was entitled to the same 'privileges as were open to the public in common, he could not assume exclusive control for his own benefit, to the exclusion of the public, and if he attempted so to do, by refusing access to others, the park board, *52in the reasonable exercise of its duties in the preservation of public order and in securing to the public the common enjoyment of the park system, was authorized to remove the boats and appliances. The action of the board complained of was a reasonable exercise of its duty, and no damage of a substantial nature was shown as a result; nor was there any intention on the board’s part to deprive appellant of the usual privileges accorded to all others.
From the facts found the conclusion follows that appellant has no cause of action.
Order affirmed.